IN TI-[E SUPREME COURT OF TI-IE STATE OF DELAWARE

SHAWN DANIELS, §
§ No. 490, 2016
Defendant Below, §
Appellant, § Court Below: Superior Court of
§ the State of Delaware
v. §
§ ID No. 1509003025 (N)
STATE OF DELAWARE, §
§
Plaintiff Below, §
Appellee. §

Submitted: May 17, 2017
Decided: June 28, 2017

Before STRINE, Chief Justice; VALIHURA and VAUGHN, Justices.
O R D E R

On this 28th day of June 2017, upon consideration of the parties’ briefs and
the record on appeal, it appears that:

(l) Appellant, Shawn Daniels, appeals from the Superior Court’s denial of
his motion to withdraw his guilty plea. He makes one claim on appeal. He contends
that the Superior Court abused its discretion in denying his motion because the court
permitted conflicted counsel to represent him when the motion was presented. For
the reasons which follow, we reject his contention.

(2) In August of2015, two detectives with the Wilmington Police Department

“received information from a past proven reliable confidential informant” that

Daniels and his brother were selling heroin out of 812 West 7"‘ Street in the city of
Wilmington.l The informant told the detectives that he/she had purchased heroin on
a regular basis from Daniels and his brother in the past. The informant also knew
that Daniels and his brother possessed firearms

(3) In September of 2015, the detectives used a confidential informant to
purchase illegal drugs from Daniels and his brother. The detectives also learned that
Daniels Was prohibited from possessing a firearm due to several prior felony
convictions They also learned that Daniels possessed and drove a teal Mercury
Grand Marquis.

(4) The detectives applied for and received a search warrant for the 812 West
7‘h Street residence. When they executed the warrant, they found U.S. currency, 350
bags of heroin, marijuana, a digital scale and small baggies associated with the
packaging and sale of drugs, a firearm magazine clip, and receipts from Wal-Mart
for ammunition The detectives then obtained a search warrant for the Grand
Marquis in which they found 112 bags of heroin, multiple papers belonging to
Daniels, and a stolen .45 caliber firearm.

(5) Daniels was then arrested and charged with several drug and firearm

offenses. While in custody after his arrest, Daniels admitted that he used the Grand

 

' App. to Appellee’s Answering Br. at l.

Marquis on a daily basis and that the heroin and firearm found in the car belonged
to him.

(6) Subsequent to his indictment, Daniels filed a motion to suppress the drugs
and firearm which were the subject of the prosecution. The Superior Court denied
the motion.

(7) At final case review, Daniels and the State entered into a plea agreement
in which he agreed to plead guilty to Possession of a Firearm by a Person Prohibited
in violation of 11 Del. C. § 1448. In the agreement, the State informed Daniels that
it would seek to have him sentenced as an habitual offender pursuant to ll Del. C.
§ 4214(a). In the agreement, Daniels acknowledged that he was eligible for
sentencing as an habitual offender. Daniels then entered his plea of guilty, and
during a very thorough plea colloquy, stated that he recognized and understood that
he was eligible for sentencing as an habitual offender pursuant to ll Del. C. §
4214(a).

(8) During the plea colloquy, Daniels also acknowledged that he was waiving
all trial and appellate rights by entering the plea. The Superior Court judge asked:
“Do you understand because you’re pleading guilty you’re giving up your trial rights
and your constitutional rights associated with trial and appeal? I want you to look

at those very carefully. They’re numbered l through 7. The paper should be in front

n}

of you. Daniels responded, “Yes, ma’am.”3 The court liirther clarified by stating
“[y]ou reviewed all those rights and wish to give up those rights and enter a plea on
this charge, rather than go forward to trial on all the charges in the indictment; is that
correct”?“ Daniels responded, “Yes, ma’am.”5 At the close of the plea colloquy, the
court again asked Daniels to look at the plea form “very carefully” and “to make
certain that [he] read every question carefully, understood each question, and
answered each question truthfully.”6 Daniels again said, “Yes, ma’am.”7 The plea
form referred to was a truth~in-sentencing guilty plea form signed by Daniels. It
asked, in pertinent part: “Do you understand that because you are pleading guilty
you will not have a trial, and you therefore waive (give up) your constitutional rights:
. . . to appeal, if convicted, to the Delaware Supreme Court‘?”8 Daniels answered
this question in the affirmative

(9) After entry of the plea but before sentencing, Daniels moved to withdraw
his plea pursuant to Superior Court Criminal Rule 32(d). He alleged that “he did not

understand that entering the guilty plea would waive his appeal rights,” and he

wished to appeal the denial of his motion to suppress.9 In the same motion, Daniels’

 

2 App. to Appellant’s Opening Br. at 37.
3 Id.

4 ]d.

5 Id.

6 Id. at 38.

7 Id.

3 Id. at 27.

9 Id. at 43.

counsel moved to withdraw as counsel. Counsel stated that he initially advised
Daniels that he could appeal the denial of the motion to suppress, but when the
decision was made to accept the plea agreement, “[u]ndersigned counsel believed
Daniels understood that he was waiving his right to appeal when he completed and
executed the [truth-in-sentencing] fon'n.”'0
(10) At the hearing on Daniels’ motion to withdraw his guilty plea and his

attomey’s motion to withdraw as counsel, the court stated:

I specifically asked him if he read and understood that he

was waiving all the rights on the truth-in-sentencing/guiity

plea form. I’m extremely thorough when I go through a

plea colloquy. And I know I asked him that. And I know

he said he wished to waive those and that he thought it was

in his best interest to waive those and to proceed to a plea

rather than to trial,ll
As to Daniels’ claim that he thought he could appeal the denial of his motion to
suppress despite taking the plea, the Superior Courtjudge commented that “I talked
to you about waiving your appellate rights. We had that discussion. And it’s on the

nlz

truth-in-sentencing guilty plea form. After concluding that Daniels duly waived
both his trial and appellate rights on the truth~in-sentencing form and in the plea

colloquy, the court denied Daniels’ motion to withdraw his guilty plea. The court

 

'° Id.
" Id. at 50.
'2 Id. at 55.

granted defense counsel’s motion to withdraw. New counsel was appointed to
represent Daniels at his sentencing.

( 1 1) “A motion to withdraw a guilty plea is addressed to the sound discretion
of the trial court, and a denial of a motion to withdraw [a guilty plea] is reviewable
on appeal only for an abuse of discretion.”'3

(12) Delaware Superior Court Criminal Rule 32(d) provides that “if a motion
to withdraw a guilty plea is made before the imposition of sentence, the Superior
Court may permit withdrawal of the plea for ‘any fair and just reason.”"4 In
determining whether a fair and just reason exists, the trial court will consider the
following factors:

(i) whether there was a procedural defect in taking the
plea; (ii) whether the defendant knowingly and voluntarily
consented to the plea agreement; (iii) whether the
defendant has an adequate basis to assert his legal
innocence; (iv) whether the defendant had adequate legal
counsel throughout the proceedings; and (v) whether
granting the motion will prejudice the State or unduly
inconvenience the trial Court.I5

(13) Daniels claims that a fundamental dispute existed between Daniels, who

claims that he thought he could appeal despite taking the guilty plea, and his defense

counsel, who advised Daniels that he should waive his rights and accept the State’s

 

13 Ltme v. SIGIG, 2006 Wl_, 3703633, at *l (DCl. D€C. 13, 2006).
14 ltd
'5 !d. (quoting Pa!terson v. State, 684 A.2d 1234, 1238 (Del. 1996)).

6

plea offer, and who believed Daniels understood he was waiving his right to appeal.
This disagreement between client and counsel, Daniels contends, created a conflict
of interest which deprived Daniels of counsel who could advocate his position at the
hearing on his motion to withdraw his guilty plea. By allowing the motion to go
forward and be heard under these circumstances, Daniels contends, the Superior
Court abused its discretion.

(14) We find that the Superior Courtjudge clearly informed Daniels that by
pleading guilty he was giving up his right to appeal as well as his trial rights. During
the plea colloquy, thejudge expressly asked Daniels whether he read and understood
all the rights on the truth-in-sentencing forrn. He replied that he did. The truth-in-
sentencing form informs a defendant that, by pleading guilty, he gives up his right
to appeal. Moreover, during the colloquy the judge expressly asked Daniels whether
he understood he was giving up his rights “associated with trial and appeal.”l6 I-Ie
again replied that he did. In addition, the truth-in-sentencing form asks a defendant
whether he is satisfied with his lawyer’s representation and that his lawyer has fully
advised him of his rights. Daniels answered “Yes.”" The judge asked the same

question during the colloquy, and Daniels again answered “Yes.”'3

 

'6 App. to Appellant’s Opening Br. at 37 (emphasis added).
'7 Id. at 27.
18 ]d. at 38.

(15) A defendant’s statements to the Superior Court during a guilty plea
colloquy are presumed to be truthful.'9 In the absence of clear and convincing
evidence to the contrary, a defendant is bound by his answers on the truth-in-
sentencing form and by his answers to the judge’s questions during the plea
colloquy.20 Daniels’ allegations that he did not understand he was waiving his right
to appeal and that a dispute existed between him and his attorney on that point fail
to satisfy his burden of showing that his answers to the questions on the plea form
and during the colloquy were not truthful. Accordingly, Daniels is bound by the
answers he gave when he entered his plea, and none of the factors which would
justify allowing Daniels to withdraw his plea are present here. The Superior Court
did not abuse its discretion by denying the motion.

NOW, THEREFOR_E, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

BY TI-[E COURT:

 

 

'9 Somerville v. State, 703 A.2d 629, 632 (Del. 1997).
20 Savage v. Slale, 2003 WL 214963, at *2 (Del. Jan. 31, 2003).

8